         Case 1:21-cv-11363-WGY Document 1 Filed 08/19/21 Page 1 of 13




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

______________________________
                              )
GLOBAL MONTELLO GROUP )
CORP.,                        )
      Plaintiff,              )
                              )                     Civil Action No. ____________________
v.                            )
                              )
SEABOARD MARINE, LTD.,        )
INC. d/b/a SEABOARD MARINE,)
LTD.                          )
      Defendant.              )
______________________________)

                    COMPLAINT FOR DECLARATORY JUDGMENT

       NOW COMES the Plaintiff, Global Montello Group Corp. (“Plaintiff” or “Global”), in

the above-entitled action, by and through its attorneys, Holbrook & Murphy, and respectfully

files this Complaint for Declaratory Judgment as follows:

                                       JURISDICTION

   1. This is an action for Declaratory Judgment pursuant to 28 U.S.C. § 2201, et seq. and Fed.

       R. Civ. P. 57 in that a present and actual case and controversy exists between the parties

       hereto in which Global asks this Court to adjudicate and determine the rights of the

       parties to a bunker supply contract.

   2. There is an actual case and controversy between the parties because the Defendant,

       Seaboard Marine, Ltd., Inc. d/b/a Seaboard Marine, Ltd. (“Seaboard”), has made demand

       that Global appear for and defend and indemnify Seaboard in connection with and

       arbitration pending between Oceanis Marine, Ltd. (“Oceanis”) in an arbitration captioned

       as “Matter of the Arbitration Act of 1996 and in the Matter of an Arbitration Between

       Oceanis Marine Ltd. of Liberia (the “Owners”) and Seaboard Marine Limited of Miami,
     Case 1:21-cv-11363-WGY Document 1 Filed 08/19/21 Page 2 of 13




   Florida (the “Charterers”),” and which upon information and belief is currently pending

   in London, United Kingdom (hereafter, the “London Arbitration”). See generally, Exhibit

   A.

3. Global seeks a Declaratory Judgment that, pursuant to the terms of the bunker supply

   contract between Global and Seaboard, Global is not responsible to appear for and/or

   defend and indemnify Seaboard in connection with the London Arbitration or otherwise.

4. This Honorable Court has subject matter jurisdiction over this action pursuant to 28

   U.S.C. § 1332 as the matter involves corporations with principal places of business in

   different states and the amount in controversy exceeds $75,000.

5. Venue is proper in the District of Massachusetts under 28 U.S.C. § 1391(b) and as the

   bunker supply contract between Global and Seaboard dictates that “[e]ach party expressly

   submits to the jurisdiction of the courts of the Commonwealth of Massachusetts, U.S.A.

   and to the federal courts situated herein, as well as to service of process by certified

   mail.” See Exhibit A at p. 15.

                                     THE PARTIES

6. At all times material hereto, Global was and is a corporation organized and existing under

   the laws of the State of Delaware with a principal office located at 800 South Street, Suite

   500, Waltham, Massachusetts 02453.

7. Upon information and belief, at all times material hereto, Seaboard was and is a for profit

   corporation with a principal place of business at 8001 NW 79th Avenue, Miami, Florida

   33166.




                                             2
     Case 1:21-cv-11363-WGY Document 1 Filed 08/19/21 Page 3 of 13




                             FACTUAL ALLEGATIONS

8. On December 20, 2019, Integrity Fuels Logistics Corp. (“Integrity Fuels”), acting for and

   on behalf of Seaboard, emailed Global’s Mr. Dana Fraktman, et al. inviting Global to

   make an offer to provide bunkers to the M/V ERATO (the “Vessel”) on or about

   December 30 or 31, 2019 at the Port of Brooklyn, New York. See Exhibit B.

9. Integrity Fuels was duly authorized to act on behalf of Seaboard with respect to procuring

   bunkers for the Vessel. See Exhibit D.

10. On December 20, 2019, Global’s Mr. Fraktman responded to Integrity Fuels offer with a

   quote to provide bunkers to the Vessel at the Port of Brooklyn. See Exhibit C.

11. On December 20, 2019, Integrity Fuels sent Global’s Mr. Fraktman a

   “CONFIRMATION” (Numbered 2191358) “ACTING…ON INSTRUCTIONS” from

   Seaboard confirming that GM would provide bunkers to the Vessel upon arrival at the

   Port of Brooklyn on “30-31 DEC 2019.” See Exhibit D.

12. The “CONFIRMATION” (Numbered 2191358) explicitly stated:



   See Exhibit D.

13. On December 28, 2019, Integrity Fuels, on behalf of Seaboard, advised that the Vessel

   indicated that “they need to increase the vlsfo and mgo,” listed the amounts, and

   requested whether this could be accomplished. See Exhibit E.

14. On December 30, 2019, Integrity Fuels, on behalf of Seaboard, sent GM’s Mr. Fraktman

   a “final” “CONFIRMATION” (Numbered 22026) “ACTING…ON INSTRUCTIONS”

   from Seaboard confirming that GM would provide bunkers to the Vessel upon arrival at

   the Port of Brooklyn on “2-3 JAN 2020.” See Exhibit F.




                                            3
       inability so caused, and such party shall be relieved of liability and shall suffer no prejudice for
          the difficulty. The term “force majeure” shall include, without limitation, acts of God and the
       failure
          Case  to1:21-cv-11363-WGY
                   perform during such period; provided,   1 however,    obligations    to makeof payments   then due
          public  enemy, the elements, fire,Document            Filed breakdown,
                                               explosion, accidents,   08/19/21     Page
                                                                                    strikes,4and  13 industrial,
                                                                                                  other
       for products delivered hereunder shall not be suspended, and the cause of such inability (other
          civil, or public disturbance and any laws, orders, rules, regulations, acts, or restraints of any
       than strikes or lockouts) shall be remedied as far as possible with reasonable dispatch.
          government or governmental body or authority, civil, or military.
       Settlements of strikes and lockouts shall be wholly within the discretion of the party experiencing
       the difficulty. The term “force majeure” shall include, without limitation, acts of God and the
          15.“final”
    15.public
        The    LIABILITY      FOR OBLIGATIONS:
                      “CONFIRMATION”           (Numbered    22026) explicitly    stated:
               enemy,    the elements, fire, explosion,  accidents,   breakdown,    strikes, and other industrial,
       civil, or public   disturbance  and  any  laws, orders, rules, regulations,
                   a. If the delivery is contracted for by an agent for Buyer or by acts,  or restraints
                                                                                        Buyer  on behalfofofany
                                                                                                             a
       government     or  governmental    body  or authority, civil, or military.
          principal, disclosed or undisclosed, such agent or Buyer, as the case may be, shall be jointly and
          severally
         See Exhibitliable with such principal for the due and proper performance of the contract.
                      F. FOR
        15.  LIABILITY          OBLIGATIONS:

    16. Global’s  b.  ExceptTerms
                   General    for theand
                                       warrant of title for
                                         Conditions      andBunker
                                                             specifications
                                                                      Fuels,  set forth
                                                                              dated     in this2020
                                                                                     January    Agreement,   NO
                                                                                                     (“Global’s
               a.  If the delivery  is contracted   for  by an  agent  for
          WARRANTY OF ANY NATURE, EXPRESSED OR IMPLIED, INCLUDING, WITHOUT Buyer   or by  Buyer  on  behalf of a
       principal,  disclosed
          LIMITATION,         or undisclosed,
                           ANY WARRANTY          such  agent   or Buyer,
                                                    OF MERCHANTABILITY     as the case  may  be,
                                                                                    OR FITNESS ORshall be jointly and
        Terms  and
       severally      Conditions”),
                  liable with  such   explicitly  state, inter
                                     principal for thePURPOSE  alia, that:
                                                          due and proper    performance     of the contract.
          SUITABILITY      FOR   A PARTICULAR                        IS MADE      BY SELLER.

               b. c.Except
                     Buyerfor   theindemnify
                             shall  warrant ofSeller
                                                title against
                                                      and specifications
                                                              any liabilityset forth in
                                                                            incurred  bythis Agreement,
                                                                                         Seller in respectNO
                                                                                                          to
        WARRANTY        OF  ANY     NATURE,     EXPRESSED        OR  IMPLIED,      INCLUDING,       WITHOUT
          Buyer’s failure to comply with applicable government or local regulations at the port such as
        LIMITATION,      ANY
          those related to      WARRANTY
                           fire or               OF MERCHANTABILITY
                                   in respect to any  loss of bunker or damageOR      FITNESS
                                                                                  to any propertyORcaused by
        SUITABILITY      FOR   A   PARTICULAR        PURPOSE     IS
          Buyer’s vessel during berthing, bunkering and unberthing.  MADE      BY  SELLER.

See Exhibit A atc. d.
                    Buyer
                   p.  13.
                        Buyer  shall
                                  shallindemnify
                                         indemnifySellerSelleragainst
                                                                and holdanySeller
                                                                              liability  incurred
                                                                                     harmless    frombyand
                                                                                                         Seller   in respect
                                                                                                             against   any andtoall
      Buyer’s    failure toand
         contamination          comply     with
                                     related      applicable
                                              issues             government
                                                       arising out                or local regulations
                                                                     of and in connection        with any atfuelthethat
                                                                                                                      port  such as
                                                                                                                         passes
      those  related
   17. Global’s
         through Terms  to   fire
                    a singleand    or  in respect    to  any  loss  of  bunker    or
                                      Conditions, explicitly state, inter alia, that:
                                 manifold.                                            damage     to any   property    caused    by
      Buyer’s vessel during berthing, bunkering and unberthing.
                   e. Except as expressly provided in this Agreement, Seller shall not be liable for
                d. Buyer indirect
         consequential,        shall indemnify
                                          or specialSeller
                                                        lossesand   hold Seller
                                                                or special          harmless
                                                                              damages    of anyfromkindand   against
                                                                                                         arising        anyinand
                                                                                                                   out or      anyall
                                                                                                                                   way
         connected with
      contamination         andthe   performance
                                  related              of or failure
                                            issues arising     out oftoand perform    the Agreement.
                                                                              in connection      with any fuel that passes
      throughparticulars
     written     a single manifold.
                                relating hereto (collectively, the “Agreement”) constitute the entire
         16.  POLLUTION
     understanding
See Exhibit A at p. 13.             PREVENTION
                         of the parties      relating toAND       RESPONSIBILITY:
                                                            the transaction     contemplated In the  event that
                                                                                                   hereby.         any pollutant or
                                                                                                             No modification        is
         spilled
     amendment  e. orExcept
                       otherwise
                      to  this as     escapes shall
                                     expressly
                                Agreement        during bethe
                                                  provided     loading
                                                               in         or discharging
                                                                  this except
                                                            effective   Agreement,      Seller
                                                                                 if in writingof any
                                                                                                  andvessel
                                                                                                  shall not be
                                                                                                       signed inbythethe
                                                                                                                 liableperformance
                                                                                                                          for
                                                                                                                          parties      of
         this
   18.hereto. Agreement,
      consequential,             the
                            indirect  load
                                        or  port
                                           specialterminal
                                                      losses  and
                                                               or  vessel
                                                                  special
       Global’s Terms and Conditions, explicitly state, inter alia, that:    shall
                                                                             damageseach  take
                                                                                         of  any such
                                                                                                   kindmeasures
                                                                                                         arising    as
                                                                                                                   out  are
                                                                                                                        or   necessary
                                                                                                                            in  any way
         to protectwith
      connected        against     or mitigate any
                             the performance        ofresulting
                                                         or failurepollution
                                                                     to perform damage     or as required by any governmental
                                                                                     the Agreement.
         authorities.
              b. GOVERNING In the eventLAW,that such     incident is the This
                                                   JURISDICTION:            resultAgreement
                                                                                    of any defect    in be
                                                                                                  shall thegoverned
                                                                                                             vessel or andits
         equipment
     construed
      16. POLLUTION     or   any
                   in accordance   fault  or act  of  neglect
                                        with the internal
                                  PREVENTION             ANDlawsof the  master,   crew,
                                                                     of the Commonwealth
                                                                RESPONSIBILITY:           agent,   or
                                                                                             In theof representative,
                                                                                                        Massachusetts,
                                                                                                     event                 vessel
                                                                                                                             U.S.A.is
                                                                                                            that any pollutant
     Each   party   expressly       submits    to the   jurisdiction   of  the  courts  of  the  Commonwealth
      spilled or otherwise escapes during the loading or discharging of any vessel in the performance of               of
     Massachusetts,
      this Agreement,U.S.A.   the loadandport
                                           to the   federaland
                                                terminal      courts
                                                                  vessel −4−
                                                                       situated
                                                                            shall herein,
                                                                                   each takeas well
                                                                                                suchasmeasures
                                                                                                         to service asofareprocess
                                                                                                                              necessary
     by  January
         certified  2020
                     mail.
      to protect against or mitigate any resulting pollution damage or as required by any governmental
      authorities. In the event that such incident is the result of any defect in the vessel or its
            Ac.at VARIANCE,
      equipment
See Exhibit        p.or15.
                         any fault or   CONFLICT:
                                           act of neglect In the  event
                                                              of the       of anycrew,
                                                                       master,     conflict    between
                                                                                          agent,          these “General
                                                                                                   or representative,          Terms
                                                                                                                           vessel
     and Conditions” and the written particulars relating to a given transactions, the letter shall
       On January 3, 2020, Global delivered bunkers−4−
   19.prevail.                                                           to the Vessel. See Exhibit A at p. 9.
      January 2020
   20. Upon d.     HEADINGS:
               information        and All    paragraph
                                        belief,   prior toand    subparagraph
                                                             Global’s     Januaryheadings       used herein
                                                                                     3, 2020 delivery          are for to the
                                                                                                           of bunker
     convenience or reference only and shall not be considered in the interpretation or construction of
     any  provision
       Vessel,   Global  hereof.
                              had prior dealings with Seaboard.

                e. NOTICES: All notices, statements, and other communications to be given, submitted,
        or made hereunder by either party to the other shall be properly given if in writing, bearing the
        transaction number, and sent by overnight courier, postage paid, or by facsimile, to the address of
        such other party as indicated in this Agreement, which address may be changed by either party
        upon reasonable advance written notice to the other party.

        21. REFERENCES: References herein to Seller shall be deemed to include all of its subsidiaries
                                                     4
        and affiliates. The parties agree that this Agreement may be performed by such subsidiaries and
        affiliates.
     Case 1:21-cv-11363-WGY Document 1 Filed 08/19/21 Page 5 of 13




21. Upon information and belief, prior to Global’s provision of bunkers to the Vessel,

   AmSpec LLC, a third-party petroleum inspection and testing company, confirmed that

   the bunkers were of the correct specification requested by the Vessel.

22. On January 7, 2020, Global issued Invoice No. 20010545, dated 1/7/2020 to Integrity

   Fuels/Seaboard, which referenced Global Contract No. SFC19TS0019. See Exhibit A at

   p. 8.

23. Seaboard admits that Global “issued its invoice no. 20010545 for the January 3, 2020

   bunker delivery on January 7, 2020, which bore Global contract no. SFC19TS0019.” See

   Exhibit A at p. 4.

24. On January 9, 2020, Global issued “credit/rebill invoices for the Erato” to Integrity

   Fuels/Seaboard. See Exhibit G.

25. Seaboard admits that “Global’s Terms and Conditions provide at Paragraph 20b, for

   Massachusetts law and jurisdiction in connection with its Agreement to supply bunker

   fuel.” See Exhibit A at p. 4.

26. Upon information and belief, on January 10, 2020, Oceanis received notice from Lloyd’s

   Register’s Fuel Oil Bunker Advisory Service (“FOBAS”) that the Global bunkers

   provided to the Vessel were allegedly off-specification because the aluminum and

   silicone content was too high.

27. Upon receiving notice of the allegation of the provision of off-specification bunkers,

   Global made immediate efforts to facilitate the de-bunkering and re-bunkering of the

   Vessel in order to re-bunker the Vessel in accordance with Seaboard’s instructions.

28. In or about January and February of 2020, Global de-bunkered and re-bunkered the

   Vessel at no cost to Seaboard and at Seaboard’s instruction.




                                             5
     Case 1:21-cv-11363-WGY Document 1 Filed 08/19/21 Page 6 of 13




29. On July 28, 2021, Global first received notice of the London Arbitration. See Exhibit A.

30. Prior to July 28, 2021, Global had no notice of the London Arbitration or threat of same.

31. On July 28, 2021, Seaboard’s Massachusetts counsel mailed and emailed a “NOTICE OF

   AND TENDER OF DEFENSE” (and related attachments) (“Notice”) to the “Legal

   Department” at “Global Petroleum, LLC” and “Global Montello Group Corp.” at 800

   South Street, Suite 500, Waltham, MA 02453.” See generally, Exhibit A.

32. The Notice purports to seek “to vouch Global into” the London Arbitration and states that

   Seaboard “look[s] forward to Global’s prompt written confirmation, by August 9, 2021,

   that Global will agree to appear in and defend the London Arbitration commenced by the

   Owners against Seaboard.” See generally, Exhibit A.

33. The Notice states that if Global does not “appear and control the defense in London

   Arbitration within ten days of this letter…Seaboard will commence a proceeding in the

   United States District Court for the District of Massachusetts in order to seek discovery

   from Global in the United States in aid of the London arbitration under 28 U.S.C. §

   1782.” See Exhibit A at p. 6.

34. The Notice states “if Global does not…appear and control the defense in the London

   Arbitration, and Seaboard is held liable to the Owners in the London Arbitration and is

   forced to proceed against Global in Massachusetts for indemnification, Seaboard will

   contend that Global is fully bound by the London Arbitration,” and “Seaboard’s claim for

   indemnification would include not only the full amount of the underlying London

   Arbitration award or judgment, but also the London Arbitrators’ fees, the fees of

   Seaboard’s London solicitors and experts, and its London Arbitration costs, as well as all




                                            6
        Case 1:21-cv-11363-WGY Document 1 Filed 08/19/21 Page 7 of 13




       of Seaboard’s attorneys’ and experts’ fees and costs in Massachusetts.” See Exhibit A at

       p. 6.

   35. The Notice purports to reserve its rights “to assert any and all other claims of causes of

       action to which it may be entitled under the circumstances, such as for breach of contract,

       breach of the implied covenant of good faith and fair dealing, breach of the implied

       warranty of workmanlike performance, breach of Uniform Commercial Code Warranties

       relating to the sale of goods, negligence and/or negligent misrepresentation.” See Exhibit

       A at p. 6.

   36. On July 29, 2021, Global requested an extension in order to respond to Seaboard’s

       Notice. See Exhibit H.

   37. On July 30, 2021, Seaboard’s Massachusetts counsel wrote Global stating, inter alia, that

       he had “authority to extend Global’s time to respond to [the Notice] to COB on August

       18, 2021,” and stated, “[t]his is the best we can do based on the arbitration scheduling.”

       See Exhibit H.

   38. On July 30, 2021, a little over twenty (20) minutes after Seaboard’s Massachusetts

       counsel’s assent to an extension, Global responded by email inquiring “[w]hat is the

       arbitration schedule so that we can advise our counsel?” See Exhibit H.

   39. On Saturday, August 7, 2021, Seaboard’s Massachusetts counsel responded to Global’s

       request for the arbitration by stating “[t]he schedule as I’m informed is:

                 At this time the serving of the Defence is August 25th
                 Following service of the Defence, submissions in Reply are to be served within 14 days
                 after service of Defence submissions. LMAA Questionnaires (submissions on
                 procedural directions) are to be served within 14 days of the service of the Reply
                 submissions.”
See Exhibit H.




                                                       7
        agrees to assume any and all responsibility or penalties, cleanup expenses, and costs that may be
         Case 1:21-cv-11363-WGY
        incurred                             Document
                   as a result of such incident.            1 Filed party
                                                   The responsible     08/19/21
                                                                             agrees Page   8 of 13protect,
                                                                                    to reimburse,
        indemnify, defend and hold harmless the non-responsible party from any and all claims, losses,
        liabilities, damages, suits, penalties, or expenses of any nature arising out of such incident. The
        parties agree that they shall maintain insurance coverage with respect to the risks set forth in this
        paragraphpicked
   40. Seaboard      in an amount   notprior
                           arbitrators  less than  the maximum
                                              to Global’s           liability
                                                            knowledge         which
                                                                         of the      may beorimposed
                                                                                pendency       threat ofbythe
                                                                                                            applicable
        statutes. Certificates evidencing such coverage shall be furnished upon request of either party.
       London Arbitration.
        17. ASSIGNMENT AND NO WAIVER: Neither party shall assign the whole or any part of its
        rights or did
   41. Seaboard    obligations  hereunder,
                       not provide           directly
                                     Oceanis’s   Juneor30,indirectly,
                                                            2021 Claimby operation  of law
                                                                          Submissions       or otherwise,
                                                                                         to Global  until without
        the prior written consent of the other party.
       July 28, 2021.
        Waiver by either party of a default on the part of the other shall not operate as a waiver of any
        future default,
   42. Seaboard    did notwhether
                           provideofthe
                                      a like
                                         780orpages
                                                different  character.
                                                     of Exhibits   appended to Oceanis’s June 30, 2021

         18. TERMINATION
       Claim    Submissions until  INthe
                                       THE   EVENT
                                          early eveningOFofLIQUIDATION,
                                                             August 11, 2021.  ETC.
         Notwithstanding anything to the contrary expressed or implied elsewhere herein, Seller (without
   43. Inprejudice
           responsetotoitsSeaboard’s
                           other rights)  may at
                                       Notice,  onits sole discretion
                                                    August   17, 2021,terminate   the Agreement
                                                                        Global offered,   pursuantupon
                                                                                                    to 28notifying
         Buyer either orally (confirming such notification in writing) or by notice in writing in the event
         that a §liquidator
       U.S.C       1782(b), or
                             to trustee
                                provideinSeaboard
                                           bankruptcy,
                                                     withreceiver
                                                           certain or receiver in
                                                                   discovery    and managerfor
                                                                                  exchange    is appointed
                                                                                                 Seaboard’sin respect
         to the assets and/or business of Buyer or any of its associated companies, or Buyer or any such
       stipulation
         associatedto   the terms
                      company       and conditions
                                  enters              of the bunker
                                         into an arrangement          supply contract,
                                                                or composition          butcreditors,
                                                                                  with its  Seaboardorhas
                                                                                                        any similar
         appointment, arrangement or composition is made under any applicable law, or if Seller has a
       thus  far to
         reason   declined  to respond
                     anticipate  any suchtoappointment,
                                            Global’s offer   in this regard.
                                                           arrangement   or composition.

   44. Global’s Terms and Conditions,
        19. ATTORNEY’S     FEES ANDexplicitly state, inter alia,
                                      ADMINISTRATIVE        COSTSthat: AND OTHER EXPENSES:

                 a. If any action, at law or in equity, is brought by Seller, either to interpret the provisions
         of this Agreement or to enforce Buyer’s contractual obligation arising from the transactions
         referenced hereby, Seller shall be entitled to recover its reasonable attorney’s fees from Buyer in
         the principal or related action in addition to any other relief to which Seller may be entitled.

See Exhibit A at b. In the event Seller initiates legal action for payment withheld by Buyer on its
                 p. 14.
        obligations in the event of Buyer’s termination of the Agreement or otherwise, Seller shall be
        entitled to receive from Buyer an “internal
                                               COUNT   administrative
                                                         I             fee” in the fixed amount of $5,000 per
        invoice in compensation for processing and handling the claim by Seller, together with any
        hedging FOR
      ACTION      lossesDECLARATORY
                         due to, among otherRELIEF
                                               things, the  termination of the
                                                         CONFIRMING         THEAgreement.
                                                                                  TERMS AND
  CONDITIONS OF THE BUNKER SUPPLY CONTRACT AND DECLARING THAT
  GLOBAL20. GENERAL:
              HAS NO DUTY TO APPEAR AT LONDON ARBITRATION OR DEFEND
   AND INDEMNIFY SEABOARD AND CONFIRMING AN AWARD OF FEES AND
                 a. ENTIRETY OF AGREEMENT:
                                       COSTS TO GLOBAL  These “General Terms and Conditions” and the

                                                        −5− allegation set forth in Paragraph One
   45. Global hereby repeats and re-alleges each and every
        January 2020
       (1) through Forty-Four (44) as if set forth herein.

   46. Global and Seaboard entered into a bunker supply contract for the provision of bunker

       fuels to the Vessel.




                                                     8
     Case 1:21-cv-11363-WGY Document 1 Filed 08/19/21 Page 9 of 13




47. The bunker supply contract between Global and Seaboard included Global’s Terms and

   Conditions.

48. The bunker supply contract between Global and Seaboard is “governed and construed in

   accordance with the internal laws of the Commonwealth of Massachusetts.” See Exhibit

   A at p. 15.

49. The bunker supply contract between Global and Seaboard dictates that “[e]xcept for the

   warrant of title…NO WARRANTY OF ANY NATURE, EXPRESSED OR IMPLIED,

   INCLUDING, WITHOUT LIMITATION ANY WARRANTY OF

   MERCHANTABILITY OR FITNESS OR SUITABILITY FOR A PARTICULAR

   PURPOSE IS MADE BY [GLOBAL].” See Exhibit A at p. 13.

50. The bunker supply contract between Global and Seaboard dictates that “[e]xcept as

   expressly provided in this Agreement, [Global] shall not be liable for consequential,

   indirect of special losses or special damages arising out or in any way connected with the

   performance of failure to perform the Agreement.” See Exhibit A at p. 13.

51. The bunker supply contract between Global and Seaboard dictates that “[i]f any action, at

   law or in equity, is brought by [Global], either to interpret the provisions of [the bunker

   supply contract] or to enforce [Seaboard’s] contractual obligation arising from the

   transactions referenced hereby, [Global] shall be entitled to recover its reasonable

   attorney’s fees from [Seaboard] in the principal or related action in addition to any other

   relief to which [Global] may be entitled.” See Exhibit A at p. 14.

52. Seaboard’s Notice seeks to hold Global liable for damages specifically excluded by the

   bunker supply contract and Global’s Terms and Conditions by, inter alia, demanding that




                                             9
    Case 1:21-cv-11363-WGY Document 1 Filed 08/19/21 Page 10 of 13




   Global “agree to appear in and defend the London Arbitration commenced by the Owners

   against Seaboard.” See generally, Exhibit A.

53. Seaboard’s Notice seeks to hold Global liable for damages specifically excluded by the

   bunker supply contract and Global’s Terms and Conditions by, inter alia, threatening to

   “commence a proceeding in the United States District Court for the District of

   Massachusetts in order to seek discovery from Global in the United States in aid of the

   London arbitration under 28 U.S.C. § 1782.” See Exhibit A at p. 6.

54. Seaboard’s Notice seeks to hold Global liable for damages specifically excluded by the

   bunker supply contract and Global’s Terms and Conditions by, inter alia, threatening that

   “if Global does not…appear and control the defense in the London Arbitration, and

   Seaboard is held liable to the Owners in the London Arbitration and is forced to proceed

   against Global in Massachusetts for indemnification, Seaboard will contend that Global is

   fully bound by the London Arbitration.” See Exhibit A at p. 6.

55. Seaboard’s Notice seeks to hold Global liable for damages specifically excluded by the

   bunker supply contract and Global’s Terms and Conditions by, inter alia, threatening that

   “Seaboard’s claim for indemnification would include not only the full amount of the

   underlying London Arbitration award or judgment, but also the London Arbitrators’ fees,

   the fees of Seaboard’s London solicitors and experts, and its London Arbitration costs, as

   well as all of Seaboard’s attorneys’ and experts’ fees and costs in Massachusetts.” See

   Exhibit A at p. 6.

56. Seaboard’s Notice seeks to hold Global liable for damages specifically excluded by the

   bunker supply contract and Global’s Terms and Conditions by, inter alia, threatening “to

   assert any and all other claims of causes of action to which it may be entitled under the




                                           10
    Case 1:21-cv-11363-WGY Document 1 Filed 08/19/21 Page 11 of 13




   circumstances, such as for breach of contract, breach of the implied covenant of good

   faith and fair dealing, breach of the implied warranty of workmanlike performance,

   breach of Uniform Commercial Code Warranties relating to the sale of goods, negligence

   and/or negligent misrepresentation.” See Exhibit A at p. 6.

57. Under the bunker supply contract, Seaboard’s actions in connection with its Notice and

   demands necessitating the instant Declaratory Judgment Action “brought by [Global]…to

   interpret the provisions of [the bunker supply contract]” and “to enforce [Seaboard’s]

   contractual obligation arising from the transactions referenced hereby” “entitle[s]

   [Global] to recover its reasonable attorney’s fees from [Seaboard]” in this Declaratory

   Judgment Action and otherwise. See Exhibit A at p. 14.

58. As a result of Seaboard’s demand that Global appear for and/or defend and indemnify

   Seaboard in connection with the London Arbitration or otherwise and threats to seek

   damages in excess of those specifically allowed by the bunker supply contract, Global

   has sustained actual prejudice, including but not limited to, involving its insurers and

   engaging Massachusetts and English counsel, and seeks this Honorable Court’s

   Declaratory Judgment confirming the terms of the bunker supply contract and Seaboard’s

   wrongful demands and threats under the bunker supply contract.

59. Until such time as Global is able to have its rights and responsibilities under the bunker

   supply contract adjudicated and confirmed, Global will continue to suffer prejudice and

   uncertainty with respect to an ongoing London Arbitration to which it is not a party to

   and is not involved.




                                             11
        Case 1:21-cv-11363-WGY Document 1 Filed 08/19/21 Page 12 of 13




   60. As a result, a real justiciable issue exists with regard to the existence of valuable rights

       under the bunker supply contract, and a bona fide, actual, and present dispute calling for

       this Honorable Court’s Declaratory Judgment.

       WHEREFORE, the Plaintiff, Global Montello Group Corp., prays that this Honorable

Court enter judgment for Plaintiff, Global Montello Group Corp., on Count I of its Complaint for

Declaratory Judgment against the Defendant, Seaboard Marine, Ltd., Inc. d/b/a Seaboard Marine,

Ltd., and:

             1. Enter a Declaratory Judgment declaring that the bunker supply contract is valid
                and that Global’s Terms and Conditions are a part of the bunker supply contract
                between Seaboard and Global.

             2. Enter a Declaratory Judgment declaring that Global is not liable to indemnify
                Seaboard for any damages, including but not limited to any underlying London
                Arbitration Award or judgment, London Arbitrators’ fees, Seaboard’s London
                solicitors and experts, Seaboard’s London Arbitration costs, and Seaboard’s
                attorneys’ and experts’ fees and costs in Massachusetts or otherwise.

             3. Enter a Declaratory Judgment declaring that the Global has no obligation to
                appear in, defend, or indemnify Seaboard in connection with the London
                Arbitration commenced by Oceanis against Seaboard.

             4. Enter a Declaratory Judgment declaring that Global is not bound by any finding,
                decision, judgment, or otherwise in connection with the London Arbitration
                between Oceanis and Seaboard.

             5. Enter a Declaratory Judgment declaring that the London Arbitration will not
                result in a finding of estoppel, preclusion, or res judicata with regard to Global.

             6. Enter a Declaratory Judgment that Global is entitled to recover from Seaboard all
                costs and fees, including attorneys’ fees, incurred in connection with the
                Declaratory Judgment Action, the London Arbitration, the threatened 28 U.S.C. §
                1782 action, or otherwise regarding this dispute.

             7. Award Global any and all additional relief this Honorable Court deems Global is
                entitled and/or just and equitable.




                                                  12
        Case 1:21-cv-11363-WGY Document 1 Filed 08/19/21 Page 13 of 13




                                                       Respectfully submitted,

                                                       The Plaintiff, Global Montello Group Corp.

                                                       By its attorneys,

                                                       /s/ Samuel P. Blatchley
                                                       Samuel P. Blatchley (BBO No. 670232)
                                                       Holbrook & Murphy
                                                       238-240 Lewis Wharf
                                                       Boston, MA 02110
                                                       (617) 428-1151
                                                       sblatchley@holbrookmurphy.com

                                       Certificate of Service

        I, Samuel P. Blatchley, hereby certify that this document filed through the ECF system
will be sent electronically to the registered participants as identified in the Notice of Electronic
Filing (NEF) and paper copies will be sent to those indicated as non-registered participants on
August 19, 2021.

                                                       /s/ Samuel P. Blatchley
                                                       Samuel P. Blatchley (BBO No. 670232)
                                                       Holbrook & Murphy
                                                       238-240 Lewis Wharf
                                                       Boston, MA 02110
                                                       (617) 428-1151
                                                       sblatchley@holbrookmurphy.com




                                                  13
